Citation Nr: 0923834	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  00-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
North Little Rock, Arkansas.

In a January 2006 decision, the Board reopened the Veteran's 
previously denied claim for service connection for PTSD, and 
remanded it to the RO (via the Appeals Management Center 
(AMC)) for further development. The Board again remanded the 
case in May 2008 to ensure that comprehensive records 
pertaining to disability benefits received from the Social 
Security Administration were on file. 

As previously indicated, the record raises the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 
This additional claim, however, still has not been developed 
and adjudicated by the RO. Accordingly, the matter is again 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	There is evidence of record to confirm the Veteran's 
alleged stressor that in   June 1969 the military base at 
which he was stationed in Vietnam underwent a rocket and 
mortar attack.

2.	The preponderance of the medical evidence weighs against 
the finding of a current diagnosis of PTSD.





CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from March 2003 through August 2008. The 
August 2000 Statement of the Case (SOC) and later 
Supplemental SOCs (SSOCs) explained the general criteria to 
establish a claim for entitlement to service connection for 
PTSD. The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). An 
addendum to the January 2008 SSOC further explained the 
requirements to demonstrate the disability rating and 
effective date elements of the service connection claim on 
appeal.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice correspondence provided to the Veteran did not 
meet this standard, and in fact compliance with timing 
requirements was not possible given that the March 2000 
rating decision on appeal preceded the enactment of the VCAA. 
However,                 the Veteran has had an opportunity 
to respond to the relevant VCAA notice correspondence in 
advance of the most recent December 2008 SSOC readjudicating 
his claim. There is no indication of any further available 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), service personnel records, and unit history 
records. The Veteran has undergone a February 2002 VA 
Compensation and Pension examination. McClendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002) (observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). In 
accordance with the Board's May 2008 remand directives, the 
RO/AMC has requested additional records from the Social 
Security Administration (SSA) as to the Veteran's receipt of 
SSA benefits, and this agency replied that no further records 
were available. The RO/AMC has also issued an August 2008 
letter to the Veteran requesting that he identify all 
additional VA and non-VA sources of medical evidence not 
already obtained, and absent any response to this or a 
similar February 2006 development letter there is no further 
records inquiry warranted. 

In support of his claim, the Veteran has provided several lay 
statements from both himself and third parties. He has not 
requested the opportunity to attend a hearing at any point. 
The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369   (Fed. Cir. 2004). Accordingly, 
the Board will adjudicate the claim on the merits.

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2008). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996). The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third-
party individuals. See Cohen, 10 Vet. App. at 143 (indicating 
that corroborating sources need not be found only in service 
records, contrary to what was previously set forth under the 
VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 
21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks." 

The Veteran's Form DD-214 reflects that he had an 
occupational designation as a lithographer. He had service in 
the Republic of Vietnam from May 1969 to September 1969, 
during which time period his unit of assignment was the 
Headquarters and Service Company, Third Marine Amphibious 
Force. Personnel records show that during this period he was 
stationed at Danang Air Base.

The primary event which the Veteran identifies as a stressor 
during service is that while located at the Danang base he 
witnessed numerous enemy rocket and artillery attacks that 
occurred both at daytime and at night. In his September 2000 
response to an RO PTSD stressor questionnaire, the Veteran 
had indicated the approximate timeframe of occurrence as 
"July 1968." The Veteran further stated that on one 
occasion while attempting to run for his own safety during a 
rocket attack he accidentally ran into a pole and sustained a 
laceration above his left eye.

In view of the fact that the period in which the Veteran had 
Vietnam service was in 1969, the Board's January 2006 remand 
interpreted the information he provided to mean an incident 
that occurred in July 1969 or thereabouts. The RO/AMC 
conducted stressor development measures according to the 
Board's remand directives, including obtaining unit history 
information from when the alleged incident transpired. 
Service treatment history indicates that in fact in August 
1969 the Veteran sustained a laceration of the left upper 
eyelid while playing recreational sports. Regardless of any 
factual discrepancy in the record, the Board has given full 
consideration to the entire history of events during service. 
The Board observes that a copy of the Command Chronology of 
the Third Marine Amphibious Force from June 1969 confirms 
that on June 7, 1969 between 12:00am and 4:30am Danang Air 
Base received rockets and heavy mortar fire which accounted 
for several casualties. This incident clearly occurred while 
the Veteran was present at Danang Air Base, and his having 
witnessed the event is presumed. See Pentecost v. Principi, 
16 Vet. App. at 128-29. Based on the above information 
therefore, the requirement of a verified stressor of record 
has been met. 

The additional criteria to establish service connection for 
PTSD consist of a current diagnosis of this claimed 
psychiatric disorder, and medical evidence associating PTSD 
with at least one confirmed stressor. See 38 C.F.R. § 
3.304(f). For reasons set forth in greater detail below, the 
most contemporaneous and probative medical evidence 
preponderates against finding that a current clinical 
diagnosis of PTSD is warranted. The basis for this 
determination consists of a comprehensive review of both VA 
outpatient treatment and the results of VA Compensation and 
Pension examinations to determine the proper medical 
diagnosis.

The Veteran underwent a VA general medical examination in 
December 1970 subsequent to his separation from service, 
which in part determined that there was no evidence of 
neurological or psychiatric disease found. 

The report of a March 1994 evaluation by a private 
psychologist indicates a diagnosis of some possible organic 
symptomatology from a post-service automobile accident, and a 
dysthymic disorder considered more than likely exacerbated 
from the Veteran's duty in Vietnam.

On VA examination in March 1995 by a psychiatrist the Veteran 
described a history of nervousness, sleep difficulties, 
difficulties with social interactions and other symptoms 
since his return from service. An objective examination 
indicated he was alert and oriented. Speech was slightly 
slowed with slowed psychomotor behavior. The Veteran was neat 
and clean, well-dressed and well-groomed. There was no 
evidence of illusions, delusions or hallucinations. He did 
become somewhat agitated and angry, but not violent. The 
diagnosis was PTSD. The examiner indicated that the Veteran 
had some intrusive thoughts and objects that reminded him of 
his service. He had poor sleep and some evidence of 
irritability, and it was difficult for him to be social 
around individuals other than his wife. There was some 
hypervigilance and scanning behavior. 

The RO in an April 1995 rating decision denied entitlement to 
service connection for PTSD based on the finding that at that 
time there was no verified in-service stressor of record. The 
Veteran filed a timely NOD of that decision, but did not then 
provide a Substantive Appeal in response to the RO's issuance 
of an SOC as the next stage in completing an appeal to the 
Board. See 38 C.F.R. § 20.202. 

VA outpatient reports later obtained show on a February 1995 
psychological assessment a diagnostic impression of PTSD by 
history; and major depression, mild to moderate, recurrent. 
Also in February 1995 the Veteran underwent VA psychiatric 
hospitalization for approximately two weeks for diagnoses of 
depression, not otherwise specified; and cannabis 
abuse/dependency, in partial remission for 3 months by the 
Veteran's history. Additional treatment records during that 
year include a May 1995 outpatient clinical record stating 
diagnoses of chronic PTSD, and cannabis abuse in partial 
remission. Another psychiatric hospitalization in July 1995 
of one week resulted in the diagnosis of dysthymic disorder, 
chronic; and personality disorder, not otherwise specified.                         
A hospitalization for one-week in June 1996 was for 
adjustment disorder with depressed mood, and alcohol 
intoxication.

The Veteran filed a petition to reopen the previously denied 
claim for service connection for PTSD in December 1999.

An administrative decision from the Social Security 
Administration indicates that the Veteran was deemed disabled 
effective from March 2, 2000, attributable to chronic pain 
syndrome from a left inguinal hernia, status-post multiple 
surgeries; osteoarthritis; reflux esophagitis; and 
depression. 

In July 2001, he provided lay statements from several friends 
and family members describing symptoms of mental distress and 
depressed mood since he had returned from service.

Records of VA outpatient treatment indicate on a May 2000 
psychiatric evaluation a diagnosis of major depression, 
recurrent; and alcohol dependence in remission by history. A 
September 2000 evaluation resulted in a similar diagnosis. 

On VA examination again in February 2002, the Veteran 
reported having problems with depression, nervousness, 
nightmares, sleep disturbance, lack of energy, concentration 
deficits, anxiety and an inability to relax. He stated that 
he would become depressed when thinking about his physical 
condition and the difficulties that posed in supporting 
himself financially. He indicated that he had experienced 
some depression since 1980, but that it had been worsening 
since November 1999. The Veteran described having nightmares 
including some about experiences from during service. He 
reported no daytime thoughts about his time overseas and 
stated he attempted to avoid these thoughts. He stated his 
symptoms worsened several years ago following a hernia 
operation. The VA examiner considered the Veteran's history 
of events from during and since service. The examiner noted 
his review of the Veteran's claims file for the evaluation. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

Objectively, the Veteran's speech was clear with a good 
ability to express himself. Affect was sad, and overall mood 
seemed depressed. Orientation was appropriate, and thinking 
was spontaneous, logical, productive and well organized. 
Thought content was notable for a preoccupation with physical 
difficulties. Relationships with others seemed good with a 
medium amount of contact. Self-esteem was impaired by 
physical problems. There was some difficulty with 
concentration, but fund of information was good and reasoning 
skills indicated the capacity for abstract thinking. Judgment 
seemed good, and insight was limited.

The VA examiner's diagnosis was of major depressive disorder, 
recurrent, severe without psychotic features; and personality 
disorder, NOS. He further observed that although the Veteran 
served in Vietnam, it did not appear that the Veteran had 
enough symptoms of PTSD to warrant that diagnosis, even if it 
could be argued he was in a traumatic situation. The examiner 
considered that instead the Veteran seemed to be having 
problems with depression and personality disturbance.                 
It appeared that the Veteran's depression had been increasing 
since his physical ability had been decreasing, and that the 
physical problems likely had something to do with increasing 
depression.

In a March 2002 rating decision, the RO granted service 
connection for major depressive disorder as secondary to the 
already service-connected disability of a left inguinal 
hernia and assigned a disability rating of 30 percent.

For purpose of determining whether the initial requirement 
for service connection of a current diagnosed disability is 
met, the Board will consider the medical evidence addressing 
the subject of the diagnosis. See generally, Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board may consider only 
independent medical evidence to support its findings, and 
where that evidence is insufficient, has the province to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination). As a general matter, the 
Board also has the province to weigh the competent evidence 
of record, including the analysis of two or more conflicting 
medical opinions to determine which is most probative. See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993). See also Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The medical diagnosis provided upon VA examination in 
February 2002 of a depressive disorder has several factors 
that weigh in favor of acceptance of this conclusion, 
including the thoroughness of the evaluation, and the 
examiner's opportunity to have reviewed the Veteran's claims 
folder. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).           In 
comparison the March 1995 examination did not follow a claims 
file review, and the examiner did not have available reports 
of contemporaneous VA outpatient treatment and 
hospitalization for other mental health disorders not 
considered associated with a diagnosis of PTSD, such as 
adjustment disorder, dysthymia and substance abuse. The 
February 2002 VA examination took into account that there had 
been this extent of lack of concurrence between VA and other 
treatment providers as to the correct diagnosis. The latter 
medical opinion also provides a rationale for its diagnosis 
stating that the DSM-IV criteria for a current diagnosis of 
PTSD did not appear to be met even if there was a verified 
in-service traumatic event. The February 2002 examiner found 
that underlying physical problems, including some 
attributable to service-connected disabilities, were the more 
likely cause of depressive symptoms. 

The Board has determined that the February 2002 VA 
examination report is more probative than the preceding 
examination findings. As a result, a current clinical 
diagnosis of PTSD has not been established. The initial 
criterion to establish service connection is competent 
evidence of the disability claimed. See Moore v. Nicholson, 
21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Compensation for service-connected 
injury is limited to those claims which show a present 
disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
Accordingly, without a medical diagnosis of PTSD, service 
connection for this disorder cannot be established. To the 
extent there is a substantiated diagnosis of depressive 
disorder, the RO has granted service connection for this 
disorder as secondary to a service-connected left inguinal 
hernia. The Board has also considered whether there is any 
direct association between depressive disorder and the 
Veteran's service, and there is no competent evidence to 
indicate the likelihood of service connection on this basis. 
See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that in light of the fact a claimant generally is 
not competent to provide a medical diagnosis, a claim for 
service connection for PTSD constituted a generalized claim 
for benefits based on a mental disorder where the evidence 
showed that the claimant did not have PTSD but suffered from 
a different mental disorder).

In adjudicating the matter on appeal, the Board has taken 
into consideration the assertions of the Veteran in 
furtherance of his claim. As the Veteran is a layperson 
without a medical background and training however, his 
statement on a question such as the diagnosis of a claimed 
disability cannot be dispositive absent consistent medical 
evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board is denying the claim on appeal 
for service connection for PTSD. The preponderance of the 
evidence is unfavorable on the claim, and under these 
circumstances the benefit of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


